PER CURIAM.
Petitioner, pursuant to Florida Rule of Appellate Procedure 9.140(g), having taken this appeal from the summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, and this court having considered the record presented and having further determined that it conclusively appears therefrom that petitioner is entitled to no relief because there is no showing that the alleged incompetence of counsel contributed to the guilty plea, the denial of his motion is affirmed.
Affirmed.